Exhibit 10.3

LUXEMBOURG

SHARES AND BENEFICIARY CERTIFICATES PLEDGE AGREEMENT

BETWEEN

INTELSAT (LUXEMBOURG) S.A.

INTELSAT JACKSON HOLDINGS S.A.

INTELSAT INTERMEDIATE HOLDING COMPANY S.A.

INTELSAT PHOENIX HOLDINGS S.A.

INTELSAT SUBSIDIARY HOLDING COMPANY S.A.

INTELSAT (GIBRALTAR) LIMITED

AS PLEDGORS

And

WILMINGTON TRUST FSB

AS PLEDGEE

ON THE SHARES AND BENEFICIARY CERTIFICATES OF

THE COMPANIES

Dated 12 January 2011



--------------------------------------------------------------------------------

THIS SHARES AND BENEFICIARY CERTIFICATES PLEDGE AGREEMENT (the “Pledge
Agreement” or the “Agreement”) is made on 12 January 2011

BETWEEN:

 

(1) The Pledgors set forth in Schedule 1 (together the “Pledgors” and each a
“Pledgor”);

AND

 

(2) Wilmington Trust FSB, as Collateral Trustee for the Secured Parties together
with its successors and assigns in such capacity (the “Collateral Trustee” or
the “Pledgee”);

IN THE PRESENCE OF:

 

(3) The Companies set forth in Schedule 2 (together the “Companies” and each a
“Company”);

RECITALS:

WHEREAS:

(A) Intelsat Jackson Holdings S.A. (the “Borrower”) is party to a Credit
Agreement dated as of the date hereof (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”) among the
Borrower, Intelsat (Luxembourg) S.A. (“Holdings”), the financial institutions or
entities from time to time party thereto as lenders (the “Lenders”) and Bank of
America, N.A., as Administrative Agent, and the other agent parties party
thereto;

(B) The Borrower, Holdings, the Collateral Trustee, the Administrative Agent and
inter alia the Lenders are party to the Collateral Agency and Intercreditor
Agreement;

(C) Pursuant to the Credit Agreement, (a) the Lenders have severally agreed to
make Loans to the Borrower and the Letter of Credit Issuers have agreed to issue
Letters of Credit for the account of the Borrower (collectively, the “Extensions
of Credit”) upon the terms and subject to the conditions set forth therein and
(b) one or more Lenders or affiliates of Lenders may from time to time enter
into Hedge Agreements with, or provide cash management services to, the
Borrower;

(D) (i) Pursuant to the terms of the Credit Agreement, Holdings guaranteed the
payment and performance of the Obligations of the Borrower to the Secured
Parties and (ii) pursuant to the Guarantee, the Subsidiary Guarantors guaranteed
the payment and performance of the Obligations of the Borrower to the Secured
Parties;

(E) It is a condition precedent to the obligation of the Lenders and Letter of
Credit Issuers to make their respective Extensions of Credit to the Borrower
under the Credit Agreement, and to induce one or more Lenders or affiliates of
Lenders to enter into Hedge Agreements with, or provide cash management services
to, the Borrower, that the Pledgors shall have executed and delivered this
Agreement to the Collateral Trustee for its benefit and for the ratable benefit
of the other Secured Parties; and

 

2



--------------------------------------------------------------------------------

(F) The Pledgors would also like to induce other creditors to make available
from time to time First Lien Debt (other than as described above) subject to the
terms of the Collateral Agency and Intercreditor Agreement.

NOW, THEREFORE, IT IS AGREED AS FOLLOWS:

1. Definitions and interpretation

1.1 Except as otherwise defined herein and except where the context shall
otherwise require, all capitalised words and expressions defined or, as the case
may be, construed in the Credit Agreement shall have the same meaning or, as the
case may be, constructions when used herein. In this Agreement:

 

BC Holder    Means a holder of Beneficiary Certificates. BC Register    Means
the register of the Beneficiary Certificates and BC Holders held by the
Companies having issued Beneficiary Certificates from time to time. Beneficiary
Certificates    Means the beneficiary certificates (parts bénéficiaires) issued
by a Company from time to time pursuant to the terms of its articles of
association. Business Day    Means a day other than a Saturday or a Sunday on
which banks in Luxembourg-City and New York City are open for normal business.
Collateral Agency and Intercreditor Agreement    Shall mean the Collateral
Agency and Intercreditor Agreement dated as of the date hereof, entered into by
the Collateral Trustee, the Administrative Agent, the Borrower, each Guarantor
(as defined in the Credit Agreement) and each holder (or representative or
trustee thereof) from time to time of secured Indebtedness permitted under
Section 10.2(k) of the Credit Agreement, as the same may be amended,
supplemented or otherwise modified from time to time. Credit Party    Shall have
the meaning as set forth in the Credit Agreement. FCC    Means the Federal
Communications Commission of the United States of America and any successor
governmental agency performing functions similar to those performed by the
Federal Communications Commission on the date hereof. FCC Licenses    Means all
licenses, authorisations, waivers and permits issued to any of the Companies or
any of its subsidiaries or direct or indirect holding companies by the FCC
pursuant to the Communications Act of 1934 of the United States of America, as
amended, and the written rules and regulations of the FCC. Financial Collateral
Law    Means the Luxembourg law of 5 April 2005 on financial collateral
arrangements.

 

3



--------------------------------------------------------------------------------

First Lien Document    Shall have the meaning set forth in the Collateral Agency
and Intercreditor Agreement. First Lien Secured Party    Shall have the meaning
assigned to such term in the Collateral Agency and Intercreditor Agreement.
Pledge    Means the security interest as granted and created over the Pledged
Assets under this Agreement. Pledged Assets    Means (i) the Pledged Shares
(including for the avoidance of doubt any Future Shares), (ii) any Pledged
Beneficiary Certificates (including for the avoidance of doubt, any Future
Beneficiary Certificates) and (iii) all Related Assets, all income therefrom and
proceeds thereof as well as any replacement asset. Pledged Beneficiary
Certificates    Means all the Beneficiary Certificates as described in Schedule
4 of any of the Companies held by, to the order or on behalf of a Pledgor at any
time, including for the avoidance of doubt any Beneficiary Certificates of the
Company which shall be issued to, or acquired by, a Pledgor from time to time,
regardless of the reason of such issuance or acquisition, whether by way of
substitution, replacement, dividend or in addition to the Beneficiary
Certificates of the relevant Company held by a Pledgor on the date hereof,
whether following an exchange, division, free attribution, contribution in kind
or in cash or for any other reason (i.e. the “Future Beneficiary Certificates”),
in which case such Future Beneficiary Certificates shall immediately be and
become subject to the security interest created hereunder (and be part of the
Pledged Beneficiary Certificates). Pledged Shares    Means all the Shares
regardless of class as described in Schedule 4, in the share capital of any of
the Companies held by, to the order or on behalf of a Pledgor at any time,
including for the avoidance of doubt any shares of the Company which shall be
issued to, or acquired by, a Pledgor from time to time, regardless of the reason
of such issuance or acquisition, whether by way of substitution, replacement,
dividend or in addition to the Shares of the relevant Company held by a Pledgor
on the date hereof, whether following an exchange, division, free attribution,
contribution in kind or in cash or for any other reason (i.e. the “Future
Shares”), in which case such Future Shares shall immediately be and become
subject to the security interest created hereunder (and be part of the Pledged
Shares).

 

4



--------------------------------------------------------------------------------

Register of Shareholders    Means the register of shares and shareholders of the
respective Company. Related Assets    Means all dividends, interest and other
monies payable in respect of the Pledged Shares and/or the Pledged Beneficiary
Certificates and all other rights, benefits and proceeds in respect of or
derived from the Pledged Shares and/or the Pledged Beneficiary Certificates
(whether by way of redemption, bonus, preference, option, substitution, sale,
conversion or otherwise) except to the extent these constitute shares and/or
beneficiary certificates. Requirement of Law    Shall mean, with respect to any
person, the common law and all federal, state, local and foreign laws, rules and
regulations, orders, judgments, decrees and other legal requirements or
determinations (including the United States Communications Act of 1934, as
amended, and the written rules and regulations of the FCC) of any Governmental
Authority (as defined in the Credit Agreement) or arbitrator, applicable to or
binding upon such Person or any of its property or which such person or any of
its property is subject. Secured Obligations    Means the First Lien Obligations
as such term is defined in the Collateral Agency and Intercreditor Agreement.
Secured Parties    Means, collectively, the Pledgee and all other First Lien
Secured Parties. Shares    Means the shares (actions or parts sociales, as the
case may be) issued by the Companies. Triggering Event    Shall have the meaning
as set out in the Collateral Agency and Intercreditor Agreement. U.S.C.    Means
the United States Code. Unrestricted Subsidiary    Shall have the meaning as set
forth in the Credit Agreement. US Security Agreement    Means the U.S. Security
and Pledge Agreement dated as of the date hereof among inter alia the grantors
party thereto, the Administrative Agent and the Collateral Trustee for the
benefit of the Secured Parties as the same may be amended, supplemented or
otherwise modified from time to time.

 

5



--------------------------------------------------------------------------------

1.2 In this Agreement:

1.2.1 any reference to the “Collateral Trustee”, “Pledgee”“, the “Pledgor”, or
the “Secured Parties” shall be construed so as to include its or their and any
subsequent successors and any permitted transferees in accordance with their
respective interests;

1.2.2 a “Clause” shall, unless otherwise indicated, be construed as a reference
to a clause hereof;

1.2.3 “continuing”, in relation to a Triggering Event, shall be construed as a
reference to a Triggering Event which has not been remedied or waived in
accordance with the terms of the Credit Agreement;

1.2.4 a “law” shall be construed as any law (including common or customary law),
statute, constitution, decree, judgment, treaty, regulation, directive, byelaw,
order or any other legislative measure of any government, supranational, local
government, statutory or regulatory body or court;

1.2.5 a “person” shall be construed as a reference to any person, firm, company,
corporation, government, state or agency of a state or any association or
partnership (whether or not having separate legal personality) or two or more of
the foregoing;

1.2.6 a “successor” of any party shall be construed so as to include an assignee
or successor in title of such party and any person who under the laws of its
jurisdiction of incorporation or domicile has assumed the rights and obligations
of such party under this Agreement or to which, under such laws, such rights and
obligations have been transferred; and

1.2.7 the “winding up”, “dissolution” or “administration” of a company or
corporation shall be construed so as to include any equivalent or analogous
proceedings under the law of the jurisdiction in which such company or
corporation is incorporated or existing or any jurisdiction in which such
company or corporation carries on business including the seeking of liquidation,
winding up, reorganisation, dissolution, administration, arrangement,
adjustment, protection or relief of debtors and including, without limitation,
in relation to companies incorporated under the laws of the Grand Duchy of
Luxembourg, bankruptcy (faillite), insolvency, its voluntary or judicial
liquidation (liquidation volontaire ou judiciaire), composition with creditors
(concordat préventif de faillite), reprieve from payment (sursis de paiement),
controlled management (gestion contrôlée), fraudulent conveyance (actio
pauliana), general settlement with creditors, reorganisation or similar laws
affecting the rights of creditors generally.

1.3 Any reference in this Agreement to :

1.3.1 this Agreement or any other agreement or document shall be construed as a
reference to this Agreement or, as the case may be, such other agreement or
document as the same may have been, or may from time to time be, amended,
restated, varied, novated or supplemented (however substantially); and

 

6



--------------------------------------------------------------------------------

1.3.2 a statute or statutory instrument shall be construed as a reference to
such statute or statutory instrument as the same may have been, or may from time
to time be, amended or, in the case of a statute, re-enacted or replaced.

2. Pledge over the Pledged Assets

2.1 Each of the Pledgors hereby pledges in accordance with article 5(2)(c) of
the Financial Collateral Law, all the Pledged Assets (and in particular without
limitation the Pledged Shares including any Future Shares, and any Pledged
Beneficiary Certificates including any Future Beneficiary Certificates and the
Related Assets) it owns in any of the Companies in favour of the Pledgee (as
Pledgee on behalf of the Secured Parties), who accepts, as continuing first
priority security interest (“gage”) (the “Pledge”) for the payment and discharge
of the Secured Obligations.

2.2 Immediately upon entering into this Agreement, each Pledgor shall have the
Pledge on the Pledged Shares inscribed in the Register of Shareholders of the
relevant Company in which it owns Shares and send a certified copy thereof to
the Pledgee evidencing such inscription. The wording set forth in Part 1 of
Schedule 3 shall be used for the registration of the Pledge in the Register of
Shareholders of the Companies.

2.3 Immediately upon entering into this Agreement, each Pledgor shall have the
Pledge on the Pledged Beneficiary Certificates inscribed in the BC Register of
the relevant Company in which it owns Beneficiary Certificates and send a
certified copy thereof to the Pledgee evidencing such inscription. The wording
set forth in Part 2 of Schedule 3 shall be used for the registration of the
Pledge in the BC Register of the Companies.

2.4 Each Pledgor instructs the Companies, and each Company undertakes to
immediately upon the issue of any Future Shares and/or any Pledged Beneficiary
Certificates to the relevant Pledgor, to register the relevant Pledge in favour
of the Pledgee in its Register of Shareholders and/or BC Register (as the case
may be) and to within two (2) Business Days send a certified copy of the
relevant folio of its Register of Shareholders and/or BC Register (as the case
may be) to the Pledgee .

2.5 The Pledgors and the Pledgee hereby each instruct and appoint each directors
(or as the case may be, manager) of the Companies as well as each officer of the
Companies and each of Me Toinon Hoss, Me Yves Prussen, Me Sophie Bronkart, Me
Ralph Beyer, and Me Cintia Martins of Elvinger, Hoss & Prussen, each acting
alone and with full power of substitution, to inscribe the Pledge in the
Register of Shareholders and the BC Register of the Companies and deliver
certified copies thereof to the Pledgee.

2.6 In the case any share certificates or certificates of Beneficiary
Certificates are issued by any of the Companies to any Pledgor, the relevant
Pledgor shall within two (2) Business Days of the issue of such certificates
deposit (or procure there to be deposited) with the Pledgee all such
certificates.

2.7 The Companies hereby acknowledge the Pledge.

 

7



--------------------------------------------------------------------------------

3. Voting, Other Rights, Dividends

3.1 Until the occurrence of a Triggering Event which is continuing,

3.1.1 each Pledgor shall have full voting and other rights in respect of its
Pledged Assets, and shall be free to deal with its Pledged Assets (including
without limitation, transfer, conversion, redemption) subject in each case to
the provisions of any other First Lien Document;

3.1.2 each Pledgor shall be entitled to receive and retain all its Related
Assets and to dispose of such assets at it sole discretion subject in each case
to the provisions of any other First Lien Document and in particular to the
rules set out in clause 5.6 (b) of the US Security Agreement.

3.2 Upon the occurrence of an Triggering Event which is continuing and during
the continuance of such Triggering Event but subject to the provisions of Clause
11 (FCC Licences and Regulatory Matters),

3.2.1 all voting and other rights attaching to the Pledged Assets shall be
vested in the Pledgee and may, as directed in accordance with the Collateral
Agency and Intercreditor Agreement, be exercised by the Pledgee in such manner
as so directed. For the avoidance of doubt, the Pledgee shall have the right
following the occurrence of an Triggering Event which is continuing and during
the continuance of such Triggering Event but always subject to the provisions of
Clause 11 (FCC Licences and Regulatory Matters), to act as the Pledgors’
irrevocable proxy to represent the Pledgors at any shareholder’s meeting or to
execute any written resolution and exercise the voting and other rights relating
to the Pledged Assets in any manner the Pledgee as so directed for the purpose
of protecting or enforcing the rights of the Pledgee hereunder; and each Pledgor
shall do whatever is reasonably requested by the Pledgee in order to ensure that
the exercise of the voting rights in these circumstances is facilitated and
becomes possible for the Pledgee, including the issuing of a written proxy in
any form required under applicable law. In exercising its rights under this
section the Pledgee shall act only as directed in accordance with the Collateral
Agency and Intercreditor Agreement subject to the requirement of this section to
act reasonably; and

3.2.2 all rights to dividends and other cash proceeds receivable or Related
Assets in connection with the Pledged Shares and the Pledged Beneficiary
Certificates (if any) shall be vested in the Pledgee who shall, upon notice to
the Companies, be entitled to receive any such Related Assets.

 

8



--------------------------------------------------------------------------------

4. Enforcement of Pledge

4.1 Upon the occurrence of an Triggering Event which is continuing and during
the continuance of such Triggering Event but subject to the provisions of Clause
11 (FCC Licences and Regulatory Matters), the Pledgee shall be entitled, with a
three (3) Business Days prior notice, to enforce the Pledge (in full or in part)
in any of the following manners in each case in the manner and on the terms the
Pledgee thinks fit acting reasonably. In exercising its rights under this
section the Pledgee shall act only as directed in accordance with the Collateral
Agency and Intercreditor Agreement subject to the requirement of this section to
act reasonably.

4.1.1 to appropriate all or part of the Pledged Assets at their fair mark value
at the time of the appropriation. The fair market value shall be determined by a
reputable expert experienced and knowledgeable in the Satellite business and
shall be selected by agreement between the Pledgee and the relevant Pledgor(s),
each acting reasonably. If the Pledgee and the relevant Pledgors do not reach an
agreement as to such expert within 14 Business Days as from the prior notice
referred to in clause 4.1, the Pledgee may select such expert. For the purposes
of the determination of the fair market value of the relevant Pledged Assets,
the expert shall communicate with the Pledgors and shall seek to obtain, and the
Pledgors shall be entitled to provide the expert with, all information,
documents, elements and facts as the Pledgors deem relevant for the assessment
of the fair market value of the Pledged Assets. The expert shall duly consider
and take into account all such information, documents, elements and facts it
deems pertinent in the determination of the fair market value of the Pledged
Assets and keep the Pledgee informed at all times.

4.1.2 to sell all or part of the Pledged Assets or cause all or part of the
Pledged Assets to be sold, in a private transaction at arms’ length terms
(conditions commerciales normales);

4.1.3 to cause the sale of all or part of the Pledged Assets, at a stock
exchange selected by the Pledgee or by public auction held at the place and at
the time and if required by applicable law by the public officer, designated by
the Pledgee;

4.1.4 to request from the competent court, that title to all or part of the
Pledged Assets be assigned or transferred to it (attribution judiciaire), at a
price determined by a court appointed expert; and

4.1.5 in respect of any Related Assets consisting of claims for sums of money,
if a sum is owed by the Pledgee itself, to set off the amount due by the
relevant Pledgor and the amount due by the Pledgee and, if the sum is owed by
the Companies or a third party, to require such third party to make payment of
the amount due by it directly to the Pledgee.

5. Application of Proceeds

The proceeds received by the Pledgee in respect of any sale of, collection from
or other realization upon all or any part of the Pledged Assets pursuant to the
exercise by the Pledgee of its remedies shall be applied, together with any
other sums then held by the Pledgee pursuant to this Agreement, in accordance
with Section 3.4 of the Collateral Agency and Intercreditor Agreement.

 

9



--------------------------------------------------------------------------------

6. Power of Attorney

Each Pledgor irrevocably appoints the Pledgee to be its attorney and in its
name, on its behalf and as its agent, subject to Clause 11 (FCC Licences and
Regulatory Matters), to, if a Triggering Event has occurred and is continuing,
execute and deliver all documents and do all things that the Pledgee may
consider to be necessary for (a) carrying out any obligation imposed on the
Pledgor under this Agreement or (b) exercising any of the rights conferred on
the Pledgee by this Agreement or by law, (including, after the security
constituted by this Pledge has become enforceable, the exercise of any right of
a legal or a beneficial owner of the Pledged Assets). Each Pledgor hereby agrees
to ratify and confirm, if need be, all things done and all documents executed by
the Pledgee in the exercise of that power of attorney.

7. Representations, Warranties and Undertakings

Each Pledgor represents and warrants for itself to the Pledgee as set out
hereafter :.

7.1 All Shares held by the Pledgor in the Companies on the date hereof have been
duly issued and are fully paid, are in registered form and are all held by, and
registered in, the name of the Pledgor, and on the date hereof the Pledged
Shares represent 100% of the issued share capital of the Companies;

7.2 To the extent the Pledgor holds any Beneficiary Certificates in any of the
Companies, such Beneficiary Certificates held by the Pledgor in the Companies on
the date hereof (if any) have been duly issued and are fully paid, are in
registered form and are all held by, and registered in, the name of the Pledgor,
and on the date hereof the Pledged Beneficiary Certificates represent 100% of
the Beneficiary Certificates issued by the Companies;

7.3 The Pledgor is the sole legal owner of, and has legal title to, the Pledged
Shares registered in his name in the Companies, free from any Lien except as
created by this Agreement or any Lien permitted under any First Lien Document;

7.4 To the extent the Pledgor holds any Beneficiary Certificates in any of the
Companies, the Pledgor is the sole legal owner of, and has legal title to, the
Pledged Shares registered in his name in the Companies, free from any Lien
except as created by this Agreement or any Lien permitted under any First Lien
Document;

7.5 On the date hereof the Pledge over its Pledged Shares and the inscription
thereof in the Register of Shareholders pursuant to this Pledge is not contrary
to any court order or applicable to the Pledgor or of the relevant Company;

7.6 On the date hereof to the extent the Pledgor holds any Beneficiary
Certificates in any of the Companies, the Pledge over its Pledged Beneficiary
Certificates and the inscription thereof in the BC Register pursuant to this
Pledge is not contrary to any court order or applicable to the Pledgor or of the
relevant Company;

 

10



--------------------------------------------------------------------------------

7.7 This Agreement constitutes its legal, valid and binding obligations and
operates as a valid pledge of its Pledged Assets in accordance with its terms
and the Pledge created pursuant to this Agreement, and once perfected pursuant
to Clause 2, constitutes a legal, valid, binding and enforceable first priority
and first ranking security interest over its Pledged Shares and its Pledged
Beneficiary Certificates (if any) in favour of the Pledgee in respect of all
Secured Obligations and in each case prior and superior to the rights of other
persons, except for any mandatory privileges preferred by applicable law;

7.8 The Pledgor has the necessary power to enable it to enter into and perform
its obligations under this Agreement and all necessary consents and
authorizations for the execution of this Pledge Agreement have been obtained by
the Pledgor and the Company in which it holds Shares or Beneficiary Certificates
and are in full force and effect except as could not reasonably be expected to
have a Material Adverse Effect,

7.9 For the avoidance of doubt, the Pledgor hereby waives any rights arising for
it (if any) under Article 2037 of the Luxembourg Civil Code; and

7.10 it will, and will cause each of the Companies to, assist the Pledgee in
order to obtain all necessary material consents, approvals and authorisations
from any relevant authorities in order to permit the exercise by the Pledgee of
its rights and powers under this Pledge Agreement upon enforcement of the
Pledge.

8. Further Assurances

The Pledgor agrees that at any time and from time to time, it will execute and
deliver such further documents and do such further acts and things as may be
required by law or as the Pledgee may reasonably request in order to give effect
to the purpose of this Agreement. Any cost or expense incurred by the Pledgee in
connection with any such further document shall be for the account of the
Pledgor and shall be paid promptly upon demand by the Pledgor to the Pledgee.

9. Preservation of the Pledge

9.1 The Pledge shall be a continuing security and shall not be considered as
satisfied or discharged or prejudiced or waived or released by any intermediate
payment, satisfaction or settlement of any part of the Secured Obligations and
shall remain in full force and effect until its discharge.

9.2 The Pledge shall be cumulative, in addition to and independent of every
other security which the Pledgee may at any time hold as security for the
Secured Obligations or any rights, powers and remedies provided by law and shall
not operate so as in any way to prejudice or affect or be prejudiced or affected
by any security interest or other right or remedy which the Pledgee may now or
at any time in the future have in respect of the Secured Obligations.

9.3 The Pledge shall not be prejudiced by any time or indulgence granted to any
person, or any abstention or delay by the Pledgee in perfecting or enforcing the
Pledge or any security interest or rights or remedies that the Pledgee may now
or at any time in the future have from or against any Pledgor or any other
person.

 

11



--------------------------------------------------------------------------------

9.4 No failure on the part of the Pledgee to exercise, or delay in exercising,
any of its rights under this Agreement shall operate as a waiver or release
thereof, nor shall any single or partial exercise of any such right preclude any
further or other exercise of such rights or any other rights.

9.5 Neither the obligations of any Pledgor contained in this Agreement nor the
rights, powers and remedies conferred upon the Pledgee by this Agreement or by
law nor the Pledge created hereby shall be discharged, impaired or otherwise
affected by:

9.5.1 any amendment to, or any variation, waiver or release of, any obligation
of any Pledgor or any other person under any First Lien Document; or

9.5.2 any failure to take, or to fully take, any security contemplated by any
First Lien Document or otherwise agreed to be taken in respect of the
obligations of any Pledgor under any First Lien Document; or

9.5.3 any failure to realise or to fully realise the value of, or any release,
discharge, exchange or substitution of, any security taken in respect of the
obligations of any Pledgor under any First Lien Document; or

9.5.4 any other act, event or omission which might operate to discharge, impair
or otherwise affect any of the obligations of any Pledgor contained in this
Agreement, the rights, powers and remedies conferred upon the Pledgee by this
Agreement, the Pledge or by law.

9.6 Until all the Secured Obligations have been unconditionally and irrevocably
paid and discharged in full, the Pledgors shall not by virtue of any payment
made, security realised or security interest enforced or moneys received
hereunder:

9.6.1 be subrogated to any rights, security, security interests or moneys held,
received or receivable by the Pledgee or be entitled to any right of
contribution or indemnity, or

 

9.6.2 claim, rank, prove or vote as a creditor of any Company or its estate in
competition with the Pledgee.

9.7 The Pledgors hereby irrevocably waive any right of recourse, right, action
and claim (including, for the avoidance of doubt, by way of set-off) that they
may have, whether by way of subrogation or directly or of any other nature,
against the relevant Companies and/or any direct and indirect subsidiaries of
those Companies, further to an enforcement of the Pledge by any means whatsoever
(including, in particular, the right of recourse the Pledgors may have against
any such entity under the terms of Article 2028 et seq. of the Luxembourg Civil
Code). This waiver is effective in respect of any rights of the Pledgors which
come into existence prior to an enforcement in particular as a result of
dividends or other distributions being paid to the Pledgee. For the avoidance of
doubt this waiver is final and will subsist after all Secured Obligations have
been unconditionally and irrevocably paid and discharged in full.

 

12



--------------------------------------------------------------------------------

10. Effectiveness of Pledge

10.1 This Pledge Agreement shall remain in full force and effect and be binding
in accordance with and to the extent of its terms upon each Pledgor and the
successors and assigns thereof and shall inure to the benefit of the Secured
Parties and their respective successors, indorsees, transferees and assigns
until the Discharge of First Lien Obligations.

10.2 A Pledgor or any Pledged Assets shall be released from this Pledge
Agreement and the Pledge thereunder in accordance with the Collateral Agency and
Intercreditor Agreement.

 

10.3 Each Pledgor waives its right to the benefit of both “division” and
“discussion” (if any).

11. FCC Licenses and Regulatory Matters

11.1 Notwithstanding anything to the contrary in this Pledge Agreement, the
Pledgee shall not take (and shall not be entitled or authorised to take) any
action pursuant to this Pledge Agreement (including any action that would
constitute or result in an assignment of any FCC License or a direct or indirect
change of control of the Company if such assignment of FCC License or direct or
indirect change of control would require under any Requirement of Law in effect
at that time, the prior approval of the FCC), unless and until any applicable
Requirement of Law has been satisfied with respect to such action and there have
been obtained such consents, approvals and authorisations (if any) as may be
required under the terms of any license or operating right held by any Company
or any other Credit Party (or any entity under their control).

11.2 Without limiting the generality of the preceding Clause, the Pledgee (on
behalf of itself and the Secured Parties) hereby agrees that (a) to the extent
required by applicable law, voting and consensual rights in the ownership
interest of any Company will remain with the holders of such voting and
consensual rights after and during the continuance of an Triggering Event unless
and until any required prior approvals of the FCC to the transfer of such voting
and consensual rights to the Pledgee shall have been obtained; (b) upon the
occurrence and during the continuance of an Triggering Event , if required by
applicable law, any foreclosure of any of the Pledged Assets pursuant to this
Pledge Agreement shall be effected either through a private or public sale of
the Pledged Assets; and (c) prior to the exercise of voting or consensual rights
by the purchaser, to the extent required by applicable law, at any such sale,
the prior consent of the FCC pursuant to 47 U.S.C. § 310(d) will be obtained, as
well as such licenses, approvals, authorisations and consents as may be required
by the U.S. Department of State pursuant to the International Traffic in Arms
Regulations; the U.S. Department of Commerce pursuant to the Export
Administration Regulations; the U.S. Department of Defense pursuant to the
National Industrial Security Program issued pursuant to Executive Order 12829;
the Committee on Foreign Investment in the United States pursuant to the Exon
Florio amendment to the Defense Production Act and implementing regulations; the
U.S. Department of Treasury pursuant to the Foreign Asset Control Regulations;
and the U.S. Department of Justice, the Federal Bureau of Investigation and the
U.S. Department of Homeland Security regarding potential national security, law
enforcement and public safety issues.

 

13



--------------------------------------------------------------------------------

11.3 It is the intention of the parties hereto that the grant of security
interests hereunder (including, without limitation, the creation thereof) in
favour of the Pledgee on the Pledged Assets, to the extent such Pledged Assets
is subject to and governed by the requirements rules and regulations of the FCC,
shall in all relevant aspects be subject to and governed by said requirements,
rules and regulations and that nothing in this Pledge Agreement shall be
construed to diminish the control exercised by the relevant Pledgor or any of
the Companies with respect to such Pledged Assets except in accordance with the
provisions of such statutory requirements, rules and regulations. Each of the
Pledgors and each of the Companies agrees that upon the request from time to
time by the Pledgee it will actively pursue obtaining governmental, regulatory
or third parry consents, approvals or authorisations referred to in this Clause,
including, upon any request of the Pledgee following the occurrence of an
Triggering Event, the preparation, signing and filing with (or causing to be
prepared, signed and filed with) (i) the FCC of any application or application
for consent to the assignment of the FCC Licenses or transfer of control
required to be signed by the Pledgor(s) or the Company(ies) and/or the relevant
Credit Party holding the FCC Licenses necessary or appropriate under the FCC’s
rules and regulations for approval of any sale or transfer of any of the Pledged
Assets (or as the case may be) the assets of the Pledgor(s) or the Company(ies)
or any transfer of control in respect of any FCC License, and (ii) the
U.S. Department of State pursuant to the International Traffic in Arms
Regulations; the U.S. Department of Commerce pursuant to the Export
Administration Regulations; the U.S. Department of Defense pursuant to the
National Industrial Security Program issued pursuant to Executive Order 12829;
the Committee on Foreign Investment in the United States pursuant to the Exon
Florio amendment to the Defense Production Act and implementing regulations; the
U.S. Department of Treasury pursuant to the Foreign Asset Control Regulations;
and the U.S. Department of Justice, the Federal Bureau of Investigation and the
U.S. Department of Homeland Security regarding potential national security, law
enforcement and public safety issues; as applicable, of any application for
consent to transfer the Pledged Assets or, as the case may be, the assets of the
Pledgor(s) or the Company(ies) necessary or appropriate under such regulations.

12. Liability to perform

12.1 It is expressly agreed that, notwithstanding anything to the contrary
herein contained, each Pledgor shall remain liable to observe and perform all of
the conditions and obligations assumed by it in respect of its Pledged Assets
(to the extent it is still legally able to do so further to the exercise of
rights hereunder by the Pledgee) and the Pledgee shall be under no obligation or
liability by reason of or arising out of this Pledge Agreement. The Pledgee
shall not be required in any manner to perform or fulfill any obligations of any
Pledgor in respect of the Pledged Assets, or to make any payment or any enquiry
as to the nature or sufficiency of any payment received by it, or to present or
file any claim or take any other action to collect or enforce the payment of any
amount to which it may have been or to which it may be entitled hereunder at any
time.

12.2 Neither the Pledgee, nor the other Secured Parties shall be required in any
manner to perform or fulfil any obligations of a Pledgor in respect of its
Pledged Assets, or to make any payment, or to make any inquiry as to the nature
of sufficiency of any payment received, or to present or file any claim or take
any other action to collect or enforce the payment of any amount to which it (or
they) may have been or to which they may be entitled thereunder at any time.
More specifically, the Pledgee shall not be liable for any failure to collect or
realise the Secured Obligations or any collateral security or guarantee
therefore, or any part thereof, or for any delay in so doing nor shall the
Pledgee be under any obligation to take any action whatsoever with regard
thereto.

 

14



--------------------------------------------------------------------------------

13. No Waiver, Amendments

13.1 The Pledgee (or any other Secured Party) shall not by any act, delay,
omission or otherwise be deemed to have waived any of its rights or remedies
hereunder and no waiver shall be valid unless in writing, signed by or on behalf
of the Pledgee, and then only to the extent set forth therein. A waiver by or on
behalf of the Pledgee of any right or remedy hereunder on any one occasion shall
not be construed as a bar to any right or remedy which the Pledgee would
otherwise have on any future occasion. No failure to exercise, nor any delay in
exercising on the part of the Pledgee, any right, power or privileges hereunder,
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, power or privilege hereunder preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The right and
remedies herein provided are cumulative and may be exercised singly or
concurrently and are not exclusive of any rights or remedies provided by law.

13.2 None of the terms or provisions of this Agreement may be waived, altered,
modified or amended except by an instrument in writing, duly executed by or on
behalf of the Pledgee and the Pledgors.

14. Assignment, Successors of Pledgee

14.1 The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Pledgors may not assign, transfer or delegate
any of its rights or obligations under this Agreement without the prior written
consent of the Pledgee except pursuant to a transaction permitted by the Credit
Agreement or the Collateral Agency and Intercreditor Agreement.

14.2 Subject to the Collateral Agency and Intercreditor Agreement, the Pledgee
may assign or transfer all or any of its respective rights or obligations
hereunder. Any successor to or assignee of the Pledgee shall be entitled to the
full benefits hereof. This Agreement shall remain in effect despite any
amalgamation or merger (however effected) relating to the Pledgee or any of the
Secured Parties, and without prejudice to the provision of the Credit Agreement,
references to the Pledgee or any of the Secured Parties shall be deemed to
include any assignee or successor in title of the Pledgee or any Secured Party
and any person who, under any applicable law, has assumed the rights and
obligations of the Pledgee or any other Secured Party hereunder or under the
Credit Agreement or to which under such laws the same have been transferred or
novated or assigned in any manner. To the extent a further notification or
registration or any other step is required by law to give effect to the above,
such further registration shall be made and each Pledgor hereby gives power of
attorney to the Pledgee to make any notifications and/or to require any required
registrations to be made in the Register of Shareholders and, as the case may
be, the BC Register of the Company in which it holds Shares or Beneficiary
Certificates, or to take any other steps, and undertakes to do so itself if so
requested by the Pledgee.

 

15



--------------------------------------------------------------------------------

14.3 For the purpose of article 1278 of the Luxembourg Civil Code, to the extent
required under applicable law and without prejudice to the provisions in the
Credit Agreement or in any of the agreements or documents relating to the
Secured Obligations, the Pledgee hereby expressly reserves the preservation of
this Pledge and the security interest created thereunder in case of assignment,
novation, amendment or any other transfer of the Secured Obligations or any
other rights arising for it or the Secured Parties under the Credit Agreement so
that the security interest crated under this Pledge Agreement shall
automatically, and without any formality, benefit to such transferee.

15. Notices

Any notice, request or other communication required or permitted to be given
under this Agreement shall be given in accordance with the Credit Agreement to
the addresses set out below (unless one party has by 15 Business Days’ notice to
the other party specified another address):

To the Pledgors :

At their registered office,

Attn: Board of Directors

Fax No: (+352) 27841690

To the Pledgee:

Wilmington Trust FSB

Rodney Square North

1100 North Market Street

Wilmington, DE 19890

Attention: James A. Hanley

Phone: + 1 302-636-6453

Fax: + 1 302-636-4145

To the Companies:

At their registered office,

Attn: Board of Directors

Fax No: (+352) 27841690

16. Severability

If any provision of this Agreement is or becomes prohibited or unenforceable in
any jurisdiction this shall not affect the validity or enforceability of any
other provision hereof or affect the validity or enforceability of such other
provision in any other competent jurisdiction.

17. No Conflict

The exercise of the rights including as to remedies and enforcement of the
Pledgee and/or the Secured Parties hereunder shall, to the extent permitted by
Luxembourg law, be governed by the Collateral Agency and Intercreditor
Agreement. In the event of any conflict between the terms of this Agreement and
the Collateral Agency and Intercreditor Agreement, the Collateral Agency and
Intercreditor Agreement shall govern to the extent permitted by law, unless the
provisions herein are required by Luxembourg law as to the validity and
enforceability of the present Agreement or in order to create a valid and duly
enforceable security interest and/or unless the application of the provisions of
the Collateral Agency and Intercreditor Agreement adversely affects the validity
or enforceability of the present Agreement.

 

16



--------------------------------------------------------------------------------

18. Counterparts

This Agreement may be executed in any number of counterparts and by way of
facsimile or electronic mail exchange of executed signature pages, all of which
together shall constitute one and the same Agreement.

19. Governing Law - Jurisdiction Clause

19.1 This Agreement shall be governed by, and construed in accordance with the
laws of the Grand-Duchy of Luxembourg.

19.2 Any dispute arising in connection with this Agreement shall be submitted to
the jurisdiction of the Luxembourg courts.

19.3 Nothing in this clause 19. limits the right of the Pledgee to bring
proceedings against any Pledgor in any other court of competent jurisdiction or
concurrently in more than one jurisdiction provided claims, rights and any other
assets belonging, directly or indirectly, to that Pledgor are situated or are
deemed to be situated in that jurisdiction.

 

17



--------------------------------------------------------------------------------

Schedule 1

The Pledgors

 

(1)    Intelsat (Luxembourg) S.A., a société anonyme under the laws of
Luxembourg with registered office at 4, rue Albert Borschette, L-1246 Luxembourg
and registered at the RCS under number RCS Luxembourg B149.942; (2)    Intelsat
Jackson Holdings S.A., a société anonyme under the laws of Luxembourg with
registered office at 4, rue Albert Borschette, L-1246 Luxembourg and registered
at the RCS under number RCS Luxembourg B149.959; (3)    Intelsat Intermediate
Holding Company S.A., a société anonyme under the laws of Luxembourg with
registered office at 4, rue Albert Borschette, L-1246 Luxembourg and registered
at the RCS under number, RCS Luxembourg B149.957; (4)    Intelsat Phoenix
Holdings S.A. a société anonyme under the laws of Luxembourg with registered
office at 4, rue Albert Borschette, L-1246 Luxembourg and registered at the RCS
under number RCS Luxembourg n° B 156667; (5)    Intelsat Subsidiary Holding
Company S.A., a société anonyme under the laws of Luxembourg with registered
office at 4, rue Albert Borschette, L-1246 Luxembourg and registered at the RCS
under number RCS Luxembourg B149.894; (6)    Intelsat (Gibraltar) Limited, a
company established and having its registered office at Suite 1 Burns House, 19
Town Range, Gibraltar, registered number 96556



--------------------------------------------------------------------------------

Schedule 2

The Companies

 

(1)    Intelsat Jackson Holdings S.A., a société anonyme under the laws of
Luxembourg with registered office at 4, rue Albert Borschette, L-1246 Luxembourg
and registered at the RCS under number RCS Luxembourg B149.959; (2)    Intelsat
Intermediate Holding Company S.A., a société anonyme under the laws of
Luxembourg with registered office at 4, rue Albert Borschette, L-1246 Luxembourg
and registered at the RCS under number, RCS Luxembourg B149.957; (3)    Intelsat
Phoenix Holdings S.A. a société anonyme under the laws of Luxembourg with
registered office at 4, rue Albert Borschette, L-1246 Luxembourg and registered
at the RCS under number RCS Luxembourg n° B 156667; (4)    Intelsat Subsidiary
Holding Company S.A., a société anonyme under the laws of Luxembourg with
registered office at 4, rue Albert Borschette, L-1246 Luxembourg and registered
at the RCS under number RCS Luxembourg B149.894; (5)    Intelsat Operations
S.A., a société anonyme under the laws of Luxembourg with registered office at
4, rue Albert Borschette, L-1246 Luxembourg and registered at the RCS under
number RCS Luxembourg B156669; (6)    Intelsat (Luxembourg) Finance Company S.à
r.l, a société à responsabilité limitée under the laws of Luxembourg with
registered office at 4, rue Albert Borschette, L-1246 Luxembourg and registered
at the RCS under number RCS Luxembourg B117.304;



--------------------------------------------------------------------------------

Schedule 3

Part 1

Wording for registration of Pledge on Shares in Register of Shareholders

“All Shares owned from time to time by [name Pledgor], and, in particular, the
[] Shares owned on the date of the present registration, as well as any Future
Shares to be acquired, as the case may be, and any Related Assets have been
pledged in favour of Wilmington Trust FSB (as Collateral Trustee for the Secured
Parties) pursuant to a pledge agreement dated 12 January 2011.;

Part 2

Wording for registration of Pledge on Beneficiary Certificates in BC Register

“All Beneficiary Certificates owned from time to time by [name Pledgor]., and,
in particular, the [] Beneficiary Certificates owned on the date of the present
registration, as well as any Future Beneficiary Certificates to be acquired, as
the case may be, and any Related Assets have been pledged in favour of
Wilmington Trust FSB (as Collateral Trustee for the Secured Parties) pursuant to
a pledge agreement dated 12 January 2011.”;



--------------------------------------------------------------------------------

LUXEMBOURG

SHARES AND BENEFICIARY CERTIFICATES PLEDGE AGREEMENT

IN WITNESS THEREOF the parties hereto have executed this Pledge Agreement in one
or multiple original counterparts, all of which together evidence the same
Agreement, on the day and year first written above.

 

The Pledgors: Intelsat (Luxembourg) S.A. By:  

/s/ Flavien Bachabi

Name: Flavien Bachabi Title: Director and Chief Executive Officer Intelsat
Jackson Holdings S.A. By:  

/s/ Flavien Bachabi

Name: Flavien Bachabi Title: Director and Chief Executive Officer Intelsat
Intermediate Holding Company S.A. By:  

/s/ Flavien Bachabi

Name: Flavien Bachabi Title: Director and Chief Executive Officer Intelsat
Phoenix Holdings S.A. By:  

/s/ Flavien Bachabi

Name: Flavien Bachabi Title: Director Intelsat Subsidiary Holding Company S.A.
By:  

/s/ Flavien Bachabi

Name: Flavien Bachabi Title: Director and Chief Executive Officer



--------------------------------------------------------------------------------

 

Executed as a deed by

Intelsat (Gibraltar) Limited

And signed by 2 Directors

By:

 

/s/ Louis B. Triay

Name: Louis B. Triay

Title: Director

By:

 

/s/ Tristan Cano

Name: Tristan Cano

Title: Director



--------------------------------------------------------------------------------

LUXEMBOURG

SHARES AND BENEFICIARY CERTIFICATES PLEDGE AGREEMENT

IN WITNESS THEREOF the parties hereto have executed this Pledge Agreement in one
or multiple original counterparts, all of which together evidence the same
Agreement, on the day and year first written above.

 

The Pledgee: Wilmington Trust FSB, as Pledgee By:  

/s/ James A. Hanley

    By:  

/s/ David A. Vanaskey, Jr.

Name: James A. Hanley     Name: David A. Vanaskey, Jr. Title: Vice President    
Title: Vice President



--------------------------------------------------------------------------------

LUXEMBOURG

SHARES AND BENEFICIARY CERTIFICATES PLEDGE AGREEMENT

IN WITNESS THEREOF the parties hereto have executed this Pledge Agreement in one
or multiple original counterparts, all of which together evidence the same
Agreement, on the day and year first written above.

Each of the Companies acknowledges and expressly accepts (i) the security
interest constituted by this Agreement, (ii) the terms of clause 2.2 of this
Agreement and (iii) the directions contained in clauses 3.2.1 and 3.2.2 of this
Agreement. Each of the Companies confirms (i) that it will provide the required
assistance in respect of the perfection of the Pledge to the extent required
under the Agreement and requested by the Pledgee and (ii) that upon the
occurrence of a Triggering Event that is continuing, it shall perform as
directed by the Pledgee to the extent required under this Agreement.

 

The Companies Intelsat Jackson Holdings S.A.

By:

 

/s/ Flavien Bachabi

Name: Flavien Bachabi

Title: Director and Chief Executive Officer

Intelsat Intermediate Holding Company S.A.

By:

 

/s/ Flavien Bachabi

Name: Flavien Bachabi

Title: Director and Chief Executive Officer

Intelsat Phoenix Holdings S.A.

By:

 

/s/ Flavien Bachabi

Name: Flavien Bachabi

Title: Director

Intelsat Subsidiary Holding Company S.A.

By:

 

/s/ Flavien Bachabi

Name: Flavien Bachabi

Title: Director and Chief Executive Officer



--------------------------------------------------------------------------------

 

Intelsat Operations S.A.

By:

 

/s/ Flavien Bachabi

Name: Flavien Bachabi

Title: Director

Intelsat (Luxembourg) Finance Company S.à r.l

By:

 

/s/ Flavien Bachabi

Name: Flavien Bachabi

Title: Manager

(LUXEMBOURG SHARES AND BENEFICIARY CERTIFICATES PLEDGE AGREEMENT

(Companies’ signature page 2)